Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11, 14-15, 17-21, 29, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beattie (Pub No 20180145873) further in view of Kim (Pub No 20180139651).

Regarding claim 1 and 17 and 29,
 	Beattie teaches a data transmission method, comprising: 
 	receiving, by a core network element, data sent from an external network, wherein the data is data sent to a first device; and (interpreted as other endpoint devices/UE, see para [0025]. Also interpreted as other networks 140 and/or Internet 145, see Beattie para [0011])
 	sending, by the core network element, the data to an access network element via a first transmission resource, so that the access network element sends the data to a terminal in the first device via a second transmission resource; (interpreted as Access network 120 may also transmit and receive communications between home network 160 and core network 110, and between home network 180 and core network 110 relating to voice telephone calls, communications with web servers via the Internet 145 and/or other networks 140, and so forth, see Beattie para [0017])
(interpreted as The control plane signaling and/or session management messages may relate to communications traversing core network 110 for endpoint devices 157A, 157B, 167A, and 167B, or for other endpoint devices/UEs, see Beattie para [0025])
 	However Beattie does not teach sending to a first device group;
 	sending via a first transmission resource and via a second transmission resource;
 	Kim teaches sending to a first device group (interpreted as to uniquely identify each common bearer in a network, a group/common bearer ID (or group ID) may be assigned per common bearer. In this case, nodes in the network may equally identify a specific group bearer only using the group bearer ID, see Kim para [0471]).
 	sending via a first transmission resource and via a second transmission resource; (interpreted as  NAS signaling connection, namely, ECM connection (RRC connection and S1 signaling connection) is established. Also, S11 GTP-C (GPRS Tunneling Protocol Control Plane) connection is established between the MME and the SGW, and S5 GTP-C connection is established between the SGW and the PDN GW and see Kim fig. 9).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Beattie with the sending to device group and resources as taught by Kim since it would have been a simple modification providing expected results of improving efficiency by transmitting to a plurality of devices.

Regarding claim 2 and 18 and 50,
 	Beattie in view of Kim teaches the method according to claim 1, wherein when the first transmission resource and/or the second transmission resource are dedicated transmission resources for the first device group,(interpreted as Here, the eNB may configure a dedicated radio resource pool per group and UEs may transmit uplink packets by using (occupying) radio resources in a contention manner in a radio resource pool configured for the group to which the UEs belong, see Kim para [0480]) a resource attribute of the first transmission resource and/or the second transmission resource indicates that a device group corresponding to the data is the first device group. (interpreted as To uniquely identify each common bearer in a network, a group/common bearer ID (or group ID) may be assigned per common bearer, see para [0472]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Beattie with the dedicated resources as taught by Kim since it would have been a simple modification providing expected results of improving communications using dedicated resources.

Regarding claim 3 and 19 and 51,
 	Beattie in view of Kim teaches the method according to claim 2, wherein the first transmission resource and/or the second transmission resource have at least one of the following resource attributes: physical layer identification, logical channel, bearer, Quality of Service (QoS) flow, Protocol Data Unit (PDU) session, IP tunnel, or GPRS Tunneling Protocol (GTP) tunnel. (interpreted as The S1-U interface provides non-guaranteed delivery of the user plane PDU between the eNB and the S-GW. The transport network layer is based on IP transmission, and the GPRS Tunneling Protocol User Plane (GTP-U) layer is used on top of the UDP/IP layer to deliver the user plane PDU between the eNB and the S-GW, see Beattie para [0144])

Regarding claim 4 and 20 and 52,
 	Beattie in view of Kim teaches the method according to claim 1, wherein when the first transmission resource and/or the second transmission resource are common transmission resources, group identification information of the first device group is carried when the data is transmitted to (interpreted as to uniquely identify each common bearer in a network, a group/common bearer ID (or group ID) may be assigned per common bearer. In this case, nodes in the network may equally identify a specific group bearer only using the group bearer ID, see Kim para [0471]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Beattie with the sending to device group as taught by Kim since it would have been a simple modification providing expected results of improving efficiency by transmitting to a plurality of devices.

Regarding claim 11 and 21,
 	Beattie in view of Kim teaches the method according to claim 1, wherein sending, by the core network element, the data to an access network element via a first transmission resource, comprises: if there is a dedicated transmission resource for the first device group between the core network element and the access network element, sending, by the core network element, the data to the access network element via the dedicated transmission resource. (interpreted as Here, the eNB may configure a dedicated radio resource pool per group and UEs may transmit uplink packets by using (occupying) radio resources in a contention manner in a radio resource pool configured for the group to which the UEs belong, see Kim para [0480])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Beattie with the dedicated resources as taught by Kim since it would have been a simple modification providing expected results of improving communications using dedicated resources.



Regarding claim 14,
 	Beattie in view of Kim teaches the method according to claim 13, wherein the group information of the first device group comprises at least one of PDU session information, QoS flow information, QoS information, core network address information, group identification information, IP tunnel, or GTP tunnel. (interpreted as to uniquely identify each common bearer in a network, a group/common bearer ID (or group ID) may be assigned per common bearer. In this case, nodes in the network may equally identify a specific group bearer only using the group bearer ID, see Kim para [0471]).

Regarding claim 15,
 	Beattie in view of Kim teaches the method according to claim 1, wherein sending, by the core network element, the data to an access network element via a first transmission resource comprises: if there is a common transmission resource between the core network element and the access network element, sending, by the core network element, the data to the access network element via the common transmission resource, wherein the data carries group identification information of the first device group, the data carries identification information of the terminal in the first device group and/or PDU session information of the terminal and/or QoS information of the terminal (interpreted as UEs (e.g., UEs camping on a cell of the same eNB) which belong to the same group may transmit uplink packets (or data) to an eNB through a common radio bearer configured for the corresponding group. Upon reception of the uplink packets, the eNB may transmit the uplink packets to an S-GW through a common S1 bearer configured for the corresponding group. Upon reception of the uplink packets, the S-GW may transmit the uplink packets to a P-GW through a common S5/S8 bearer configured per group. The P-GW may transmit the received uplink packets to an application server, see Kim para [0479])

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beattie (Pub No 20180145873) further in view of Kim (Pub No 20180139651)  and Yu (Pub No 20190098691).

Regarding claim 12,
 	Beattie in view of Kim teaches the method according to claim 1, wherein sending, by the core network element, the data to an access network element via a first transmission resource, comprises: if there is no dedicated transmission resource for the first device group between the core network element and the access network element, establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element; and sending, by the core network element, the data to the access network element via the dedicated transmission resource. 
 	Yu teaches wherein sending, by the core network element, the data to an access network element via a first transmission resource, comprises: if there is no dedicated transmission resource for the first device group between the core network element and the access network element, establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element; and sending, by the core network element, the data to the access network element via the dedicated transmission resource. (interpreted as The dedicated bearer channel is, for example, a logical or virtual path over which packet data associated with the VoLTE call will pass through wireless access network 15 and core network 16 with a guaranteed QoS suitable for voice communication, see para [0023])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Beattie in view of Kim with the dedicated resources for core network as taught by Yu since it would have been a simple modification providing expected results of improving communications using dedicated resources.


Regarding claim 13,
 	Beattie in view of Kim teaches the method according to claim 12, wherein establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element, comprises: establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element based on the group information of the first device group. 
 	Yu wherein establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element, comprises: establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element based on the group information of the first device group. (interpreted as The dedicated bearer channel is, for example, a logical or virtual path over which packet data associated with the VoLTE call will pass through wireless access network 15 and core network 16 with a guaranteed QoS suitable for voice communication, see para [0023]. receiving, by the UE, dedicated air interface identity information sent by the first core network device, where the dedicated air interface identity information is allocated by the core network device or the first access network device to the UE; and storing, by the UE, the dedicated air interface identity information, see para [0014]).
	It would have been obvious to one of ordinary skill in the art to combine the dedicated resources taught by Beattie in view of Kim with the dedicated resources as taught by Yu since it would have been a simple modification providing expected results of improving communications using dedicated resources.

	It would have been obvious to one of ordinary skill in the art to combine the system taught by Beattie in view of Kim with the dedicated resources for core network as taught by Yu since it would have been a simple modification providing expected results of improving communications using dedicated resources.


Allowable Subject Matter
Claim 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461